Citation Nr: 0523832	
Decision Date: 08/30/05    Archive Date: 09/09/05

DOCKET NO.  04-30 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Carla J. Palmer, Associate Counsel


INTRODUCTION

The veteran had active service from April 1983 to April 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, that denied the veteran's claim for 
service connection for bilateral hearing loss.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran contends that he sustained acoustic trauma during 
service that resulted in bilateral hearing loss.  
Specifically, the veteran cites exposure to the noise of 
rifles, machine guns, and helicopters while serving in the 
military as the cause of his bilateral hearing loss.

The record does not contain sufficient medical evidence for 
the Board to render a decision regarding whether the veteran 
currently has a hearing impairment as defined by VA 
regulation, 38 C.F.R. § 3.385 (2004).  The Board acknowledges 
that the veteran submitted a private audiological report from 
The Hearing Clinic, Inc. dated in December 2003.  The 
audiologist noted that the veteran showed a slight high 
frequency sensorineural hearing decrease bilaterally with 
word recognition scores of 100% bilaterally and provided a 
nexus opinion linking his noise induced hearing loss to in-
service noise exposure.  However, he only provided pure tone 
averages and did not interpret the pure tone thresholds in 
decibels for each frequency depicted in the audiogram.  Thus, 
the Board is precluded from applying these results to the 
criteria of 38 C.F.R. § 3.385 (2004) in order to determine 
the severity of the veteran's current hearing loss.  See 
Kelly v. Brown, 7 Vet. App. 471, 474 (1995) (holding that 
neither the Board nor the RO may interpret graphical 
representations of audiometric data).  Although the RO and 
Decision Review Officer (DRO) reference pure tone thresholds 
from a VA examination in the rating decision and the 
Statement of the Case (SOC), respectively, the Board notes 
that the record does not contain a copy of the VA examination 
report.  Therefore, the Board finds that the RO must obtain a 
copy of the referenced VA examination report.  If the report 
is not available, then the veteran must be afforded a VA 
audiological examination that will include a medical nexus 
opinion based on review of the veteran's claim file.  

Accordingly, the case is REMANDED for the following actions:

1.  Please obtain a copy of the 
referenced VA examination report.  If the 
report is not available, then the veteran 
should be afforded an appropriate medical 
examination to ascertain the identity and 
etiology of any bilateral hearing loss 
that may be present.  All indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records 
associated with the claims file and offer 
an opinion as to whether any bilateral 
hearing loss found on examination is more 
likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability of less than 50 percent) 
causally or etiologically related to the 
veteran's reported exposure to military 
noise during service.  Please send the 
claims folder to the examiner for review 
in conjunction with the examination.  

2.  Thereafter, the veteran's claim 
should be readjudicated.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue.  An appropriate period of 
time should be allowed for response by 
the veteran and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order.  

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




